Citation Nr: 0009641	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-17 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs Regional 
Office (RO), in which the RO denied service connection for 
the cause of the veteran's death and denied DEA eligibility.


FINDINGS OF FACT

1. The veteran's death certificate reflects that he died in 
August 1997 due to coronary artery disease, due to (or as a 
result of) arteriosclerotic heart disease.

2.  Prior to his death, the veteran had no service-connected 
disabilities.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the cause of the veteran's death 
and tobacco use or nicotine dependence developed in active 
military service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for the 
cause of the veteran's death has not been presented.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

2.  The appellant's claim for entitlement to DEA benefits is 
not well grounded.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death may be granted if the evidence of record 
demonstrates that a disability incurred in service caused the 
veteran's death. 38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.312 (1999).  Additionally, the death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either a principal or contributory cause of 
death.  The issue involved must be determined by the exercise 
of sound judgment, without recourse to speculation, after 
careful analysis of all the facts and circumstances 
surrounding the death of the veteran. 38 C.F.R. § 3.312(a) 
(1999).

In VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993), the VA 
General Counsel held that direct service connection may be 
granted if the evidence shows injury or disease resulting 
from tobacco use in service.  Thereafter, in June 1993, VACG 
clarified that its February 1993 opinion did not mean that 
service connection would be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, it meant that any disability allegedly related to 
tobacco use that was not diagnosed until after service would 
not preclude establishment of service connection.  VACG held 
that the claimant must demonstrate that the disability 
resulted from use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.

In VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997), the General 
Counsel issued an opinion clarifying when service connection 
may be granted for disability or death due to nicotine 
dependence caused by in-service tobacco use. The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The Board is bound in its decisions 
by the precedent opinions of the chief legal officer of the 
Department of Veterans Affairs.  38  U.S.C.A. 7104(c) (West 
1991).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  38 U.S.C.A 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If a particular 
claim is not well grounded, then the appeal fails and there 
is no duty to assist in developing facts pertinent to the 
claim and the claim must be denied.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997)

The Board recognizes that on July 22, 1998, the President 
signed the "internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in May 
1996, the statutory change will not affect the disposition of 
this appeal.

Generally, to establish a plausible claim, a claimant must 
present medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Ibid; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet.App. 19 
(1993).

The veteran's death certificate reflects that he died in 
August 1997 due to coronary artery disease, due to (or as a 
consequent of) arteriosclerotic heart disease.  In this case, 
the appellant argues, through various statements, that the 
veteran died because of tobacco use or nicotine dependence 
incurred in service.  After reviewing the evidence of record, 
the Board finds that a well grounded claim for service 
connection for the cause of the veteran's death has not been 
presented.

First, competent medical evidence has not been presented 
showing a nexus, or link, between the veteran's coronary 
artery disease and arteriosclerotic heart disease and tobacco 
use in service or nicotine dependence developed during 
service.  The appellant has submitted a medical statement 
from Etienne R. Brown, M.D., and treatment records from W.O. 
Moss Regional Medical Center and the VA in support of her 
claim.  However, Dr. Brown merely indicates that the 
veteran's death was the result of coronary artery disease and 
arteriosclerotic heart disease with no further opinion 
regarding any relationship between these disorders and 
tobacco use or nicotine dependence.  Treatment records, 
likewise, merely report the veteran's physical condition 
prior to his death with no opinion regarding etiology of his 
disorders.  The statements of the appellant and of Dr. Brown, 
and the treatment records preceding the veteran's death, are 
insufficient to satisfy the requirement of a medical nexus 
because neither the treatment records nor Dr. Brown relate 
the cause of the veteran's death to tobacco use in service or 
nicotine dependence developed in service, and the appellant's 
statements are insufficient to well ground her claim.  The 
Board cannot rely solely on the appellant's statements as she 
is a layperson with no medical training or expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  Her 
contentions by themselves do not constitute competent medical 
evidence of a nexus or link between the veteran's death due 
to coronary artery disease and arteriosclerotic heart 
disease, and tobacco use or nicotine dependence during 
service.  Id.

The appellant's claim for service connection for the cause of 
the veteran's death must be denied as not well grounded. VA 
has no duty to assist the appellant in the development of her 
claim.  See Epps, supra.  

The Board notes that under 38 U.S.C.A. 5103(a) the VA is 
obligated to advise claimants of the evidence necessary to 
complete her application.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  The RO successfully completed this obligation in its 
statement of the case and subsequent supplemental statement 
of the case.  Likewise, the Board's discussion above informs 
the appellant of the requirements for the completion of her 
application for the claim of service connection for the cause 
of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
C.F.R. § 3.807(a) (1999).  In this case, the issue of 
entitlement to DEA depends on whether the veteran died as a 
result of a service-connected disability.  As the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded, entitlement to DEA is also not 
well grounded.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 
3.807 (1999).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits is therefore also denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

